Citation Nr: 1445303	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  05-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 29, 2009

2.  Entitlement to a higher initial rating for PTSD, currently evaluated as 70 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned a 30 percent rating, effective July 14, 2003.  In a February 2010 rating decision, the Appeals Management Center increased the rating to 70 percent, effective September 29, 2009.

In April 2008, August 2009, and July 2011 the Board remanded this case for further evidentiary development.  In a September 2013 rating decision, the RO increased the rating for PTSD to 100 percent and granted entitlement to a total disability rating based on individual unemployability (TDIU), both effective November 30, 2010.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from July 14, 2003 to November 29, 2010, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as chronic sleep impairment; panic attacks more than once a week; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); persistent hallucinations; nightmares; intrusive memories; isolation; avoidance; hypervigilance; flashbacks; and exaggerated startle response.

2.  The preponderance of the evidence shows that, prior to November 30, 2010, the Veteran's PTSD did not produce total occupational and social impairment.

3.  The evidence shows that since December 31, 2009, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Effective July 14, 2003, the criteria for a rating of 70 percent for PTSD are met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Prior to November 30, 2010, the criteria for an evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3.  Effective December 31, 2009, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to the issue of an initial rating for PTSD, the Board's decision is fully favorable for the period beginning November 30, 2010.  As such, no discussion of VA's duty to notify and assist is necessary as to that time period.  

As to the issue of an initial rating for PTSD prior to November 30, 2010, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Pursuant to the July 2011 remand, the Veteran's Social Security Administration (SSA) records were sought, but the Veteran clarified in a January 2012 letter that he has neither applied for nor received any SSA benefits and therefore the SSA has no medical records to obtain.  Also pursuant to the July 2011 remand, outstanding VA and private treatment records have been identified, obtained, and reviewed, including from the Durham VA Medical Center and the Goldsboro Psychiatric Clinic.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was afforded VA PTSD examinations in July 2004 and January 2009.  Pursuant to the September 2009 remand, he was provided with another in August 2011.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent August 2011 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is rated 30 percent disabling effective July 14, 2003, 70 percent disabling effective September 29, 2009, and 100 percent disabling effective November 30, 2010.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A.  Prior to November 30, 2010

Following a review of the relevant evidence of record, the Board finds that prior to November 30, 2010 the criteria for an initial rating of 70 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment; panic attacks more than once a week; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); persistent hallucinations; nightmares; intrusive memories; isolation; avoidance; hypervigilance; flashbacks; and exaggerated startle response.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximated a rating in excess of 70 percent during this period, as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  On the contrary, VA examination reports, VA treatment records, and private treatment notes show normal thinking; thought content free of delusions; cooperative and reasonable behavior; absence of violence; and consistent denial of homicidal and suicidal ideation.  His hygiene was normal and he was oriented times three.  

The Veteran has additional symptomatology not enumerated in the rating criteria, including nightmares; intrusive memories, isolation, avoidance, hypervigilance, flashbacks, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Treatment notes dated from April 2004 through August 2011 show that the Veteran experiences hallucinations.  Specifically, he hears his name, hears cars drive up, hears footsteps or noises in his home, and sees shadows moving.  For the entire appeal period, he has experienced these audio and visual hallucinations one to five times per week.  While this is a symptom defined by the rating criteria as indicative of a 100 percent disability rating, the Board does not find that this symptom standing alone warrants a 100 percent rating for total occupational and social impairment.  In this case, even with hallucinations, nightmares, intrusive memories, isolation, avoidance, hypervigilance, flashbacks, and exaggerated startle response, the evidence does not show total occupational or social impairment.

While the Veteran socially isolates himself, VA and private treatment records show good family relationships throughout the appeal period.  Private psychiatrist Dr. H of the Goldsboro Psychiatric Clinic provided several summary letters in addition to records of the Veteran's treatment from 2004 to 2011.  Dr. H's letters dated before November 30, 2010, state that the Veteran is unable to sustain social relationships.  However, this statement is in conflict with the preponderance of the evidence, which contains numerous reports that the Veteran's spouse is supportive, and that he has good relationships with his spouse, one brother, and two daughters.  At the January 2009 VA examination, the Veteran reported that he sees his grandchildren weekly and enjoys the visits.  Thus, though he had difficulties with relationships prior to November 30, 2010, he was not totally socially impaired.

As to occupational impairment, Dr. H's records dated through September 2009 show that the Veteran was moderately compromised in his ability to sustain work relationships and that new machines and processes at his job caused him to feel startled, angry, and pressured.  The January 2009 VA examiner found that the Veteran "is not able to perform adequately at work with the complex diagnostic equipment in his role as a pharmaceutical company mechanic.  He has been demoted to a more manual position."  The VA examiner opined that the job demotion may be related to PTSD.  The record shows that the Veteran was employed full time until December 31, 2009.  At his August 2011 VA examination he reported that his "work environment became progressively more difficult for him to manage due to his feelings of discomfort, panic, [and] irritability.  He felt that the stress of work was too difficult for him to manage and he took Social Security at age 62."  In his November 30, 2010 letter, Dr. H stated that the Veteran was "unable to sustain work relationships."  Thus, the record shows that prior to November 30, 2010, the Veteran had a deficiency in the area of work, manifested by difficulty in adapting to stressful circumstances in a work setting.  

The Board acknowledges that the Veteran retired on December 31, 2009 and addresses this in the TDIU section below.  However, even if the Veteran was totally occupationally impaired from December 31, 2009 to November 29, 2010, the preponderance of the evidence shows that he was not also totally socially impaired during that time.

Finally, the Veteran's GAF scores are not consistent with a rating in excess of 70 percent prior to November 30, 2010.  Rather, the Veteran's GAF scores are consistent with the type of serious impairment contemplated by a 70 percent rating.  The Veteran's GAF scores ranged from 35 to 50 during this period, with the vast majority of scores falling at 40 or 45.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The evidence shows no impairment in reality testing or communication, but does show major impairment in the areas of work, mood, and family.  This major impairment is consistent with the "deficiencies in most areas" contemplated by a 70 percent rating.  

Thus, prior to November 30, 2010, the preponderance of the GAF scores, medical evidence, and lay evidence does not show the total social and occupational impairment that would warrant a rating in excess of 70 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Since November 30, 2010

In a September 2013 rating decision, the RO increased the rating for PTSD to 100 percent effective November 30, 2010.  The Board may not disturb that award.  Thus, the Board finds that the Veteran is entitled to a 100 percent disability evaluation effective November 30, 2010.  As this is the maximum schedular rating available, no further discussion of this time period is necessary.

C.  TDIU

In a September 2013 rating decision, the RO granted entitlement to a TDIU, effective November 30, 2010.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran was unemployable, at least in part, due to symptoms of his service-connected PTSD prior to November 30, 2010.  Thus, the issue of entitlement to a TDIU before that date has been raised and is within the jurisdiction of the Board. 

A February 2010 treatment record from Dr. H shows that the Veteran retired on December 31, 2009.  Prior letters from Dr. H, including one dated in September 2009, consistently state that the Veteran was "moderately compromised in his ability to sustain work relationships" by his PTSD.  However, after the Veteran's retirement, a November 30, 2010 letter from Dr. H changes this finding, stating that because the Veteran is unable to sustain work relationships, he is permanently and totally unemployable.  The RO assigned an effective date of November 30, 2010, for the TDIU because that is the date of Dr. H's letter.  However, the Board notes that the only significant change that occurred as to occupational impairment between Dr. H's September 2009 and November 2010 letters was the Veteran's retirement.

Although Dr. H did not specifically connect the Veteran's total occupational impairment to his date of retirement, common sense leads to the conclusion that the Veteran's inability to secure or follow a substantially gainful occupation as a result of his service-connected PTSD arose not on the date of Dr. H's letter, but at the time of his retirement.  Thus, the Board finds that the Veteran is entitled to a TDIU effective December 31, 2009.

D.  Other considerations

Due consideration has been given to Hart and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by chronic sleep impairment; panic attacks more than once a week; impairment of short-term memory (e.g., forgetting to complete tasks); disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances (including work); and persistent hallucinations.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares, intrusive memories, isolation, avoidance, hypervigilance, flashbacks, and exaggerated startle response that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, a 70 percent rating for PTSD is granted effective July 14, 2003.

Prior to November 30, 2010, a rating in excess of 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of VA monetary benefits, a TDIU is granted effective December 31, 2009.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


